    Case 1:20-cv-00085-JRH-BKE Document 17 Filed 01/28/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION


ABC LOAN CO. OF MARTINEZ, LLC,         *


        Plaintiff,                     *
                                       ★


             V.                        *            CV 120-085
                                       -A-


GRUNER ENTERPRISES, LLC d/b/a          *
CARISMA FINANCIAL CORP. and #1         *
BIG DADDY CAR CO. and SIMPLE           *
AUTO FINANCE, and ROBERT               *
GRUNER, III, individually,             *
                                       "k


        Defendants.                    *




                                ORDER




     Before the Court is Plaintiff's notice of voluntary dismissal

without prejudice.       (Doc. 16.)    Plaintiff filed the notice prior

to Defendants having served an answer or a motion for summary

judgment.     Upon due consideration, this Court finds dismissal
proper under Federal Rule of Civil Procedure 41(a)(1)(A)(i).

     IT IS THEREFORE ORDERED that this matter is DISMISSED WITHOUT

PREJUDICE.        The Clerk is directed to TERMINATE all motions and

deadlines and CLOSE this case.        Each party shall bear its own costs

and fees except as otherwise agreed.

     ORDER ENTERED at Augusta, Georgia, this t^<f^*Aiay of January,
2021.




                                  J. RWsi&^^^L^ C^EF JUD^
                                  ^NITED/states DISTRICT COURT
                                  SOtTTH^N DISTRICT OF GEORGIA
